           Case 1:20-cv-01091-DAD-SAB Document 11 Filed 01/12/21 Page 1 of 2



1
2
3
4
5
6
7
8                                     UNITED STATES DISTRICT COURT

9                                    EASTERN DISTRICT OF CALIFORNIA

10
11   CALVIN WARR,                                     )   No.: 1:20-cv-01091-NONE-SAB (PC)
                                                      )
12                   Plaintiff,                       )
                                                      )   ORDER ADOPTING FINDINGS AND
13            v.                                      )   RECOMMENDATIONS, AND DISMISSING
                                                          ACTION
                                                      )
14   CATES,
                                                      )   (Doc. No. 10)
15                                                    )
                     Defendant.                       )
16                                                    )
                                                      )
17
18            Plaintiff Calvin Warr is proceeding pro se and in forma pauperis in this civil rights action
19   pursuant to 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to
20   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
21            On December 1, 2020, the assigned magistrate judge issued findings and recommendations
22   recommending that this action be dismissed for failure to comply with a court order and failure to
23   prosecute. (Doc. No. 10.) Those findings and recommendations were served on plaintiff and
24   contained notice that any objections thereto were to be filed within fourteen (14) days from the date of
25   service. (Id. at 3.) To date, no objections to the pending findings and recommendations have been
26   filed with the court, and the time for doing so has expired.
27   ///
28   ///
                                                          1
       Case 1:20-cv-01091-DAD-SAB Document 11 Filed 01/12/21 Page 2 of 2



1           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the undersigned has conducted

2    a de novo review of this case. Having carefully reviewed the entire file, the undersigned concludes

3    that the findings and recommendations are supported by the record and proper analysis.

4           Accordingly,

5           1.      The findings and recommendations issued on December 1, 2020 (Doc. No. 10) are

6                   adopted in full; and

7           2.      This action is dismissed for failure to comply with a court order and failure to

8                   prosecute.

9
10   IT IS SO ORDERED.

11      Dated:     January 11, 2021
12                                                     UNITED STATES DISTRICT JUDGE

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                        2
